       Case 2:20-cv-00077-DMC Document 14 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DON ANGELO DAVIS,                                   No. 2:20-CV-0077-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    HUTCHESON, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for the appointment of counsel

19   (ECF No. 5).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
       Case 2:20-cv-00077-DMC Document 14 Filed 06/05/20 Page 2 of 2

 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. According to plaintiff, appointment of counsel is warranted because: (1) he is

 9   indigent; (2) his incarceration limits his access to legal research; and (3) plaintiff is a layman at

10   the law. The Court finds these circumstances to be common among prisoners pursuing civil

11   litigation in federal court, not exceptional. Further, a review of the docket reflects that plaintiff

12   has so far been able to articulate himself reasonably well. Additionally, the legal and factual

13   issues in this case are not complex. Finally, at this stage of the proceedings before the complaint

14   has been ordered served, before any answer has been filed, before any discovery had been

15   conducted, and before any dispositive motions have been filed, the Court cannot say that plaintiff

16   has any particular likelihood of success on the merits.

17                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

18   appointment of counsel (ECF No. 5) is denied.

19

20
21   Dated: June 5, 2020
                                                             ____________________________________
22                                                           DENNIS M. COTA
23                                                           UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                         2
